Name: Commission Regulation (EEC) No 101/92 of 16 January 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 11 /26 Official Journal of the European Communities 17. 1 . 92 COMMISSION REGULATION (EEC) No 101/92 of 16 January 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3198/91 f), as last amended by Regulation (EEC) No 72/92 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3696/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed 0, as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 0 shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 17 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 January 1992. For the Commission Ray MAC SHARRY Member of the Commission 0) OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 164, 24. 6 . 1985, p. 11 . V) OJ No L 350, 19 . 12. 1991 , p. 22. (*) OJ No L 167, 25. 7. 1972, p. 9 . M OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 303, 1 . 11 . 1991 , p. 34. (8) OJ No L 8, 14. 1 . 1992, p . 9 . 0 OJ No L 266, 28 . 9 . 1983, p . 1 . No L 11 /2717. 1 . 92 Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain 16,691 16,999 17,407 17,685 16,548 16,538  Portugal 25,771 26,079 26,487 26,765 25,628 25,618  Other Member States 16,691 16,999 17,407 17,685 16,548 16,538 2. Final aids : l Seed harvested and processed in : 1 Federal Republic of Germany (DM) 39,29 40,02 40,98 41,63 38,96 38,93  Netherlands (Fl) 44,27 45,09 46,17 46,91 43,89 43,87  BLEU (Bfrs/Lfrs) 810,45 825,41 845,22 858,72 803,51 803,02  France (FF) 131,79 134,22 137,44 139,63 130,66 130,58  Denmark (Dkr) 149,88 152,65 156,31 158,81 148,60 148,51  Ireland ( £ Irl) 14,668 14,938 15,297 15,541 14,542 14,643  United Kingdom ( £) 12,974 13,220 13,548 13,770 12,837 12,829  Italy (Lit) 29 400 29 943 30 662 31 151 29 148 29008  Greece (Dr) 3 981,88 4 020,70 4 083,37 4 114,10 3 794,39 3 675,94  Spain (Pta) 2 539,33 2 585,68 2 646,97 2 688,12 2 518,61 2 503,90  Portugal (Esc) 5 458,69 5 522,56 5 603,41 5 653,91 5 423,82 5 404,95 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU):  Spain 17,941 18,249 18,657 18,935 17,798 17,788  Portugal 27,021 27,329 27,737 28,015 26,878 26,868  Other Member States 17,941 18,249 18,657 18,935 17,798 17,788 2. Final aids : \ Seed harvested and processed in :  Federal Republic of Germany (DM) 42,24 42,96 43,92 44,58 41,90 41,88  Netherlands (Fl) 47,59 48,41 49,49 50,23 47,21 47,18  BLEU (Bfrs/Lfrs) 871,15 886,10 905,91 919,41 864,21 863,72  France (FF) 141,66 144,09 147,31 149,50 140,53 140,45  Denmark (Dkr) 161,11 163,87 167,54 170,03 159,82 159,73  ¢ Ireland ( £ Irl) 15,766 16,037 16,395 16,640 15,640 15,741  United Kingdom ( £) 13,968 14,215 14,543 14,765 13,832 13,824  Italy (Lit) 31 602 32 145 32 863 33 353 31 350 31 210  Greece (Dr) 4 297,04 4 335,85 4 398,52 4 429,25 4 109,54 3 991,09  Spain (Pta) 2 727,86 2 774,22 2 835,51 2 876,65 2 707,15 2 692,44  Portugal (Esc) 5 719,53 5 783,41 5 864,26 5 914,75 5 684,66 5 665,80 No L 11 /28 Official Journal of the European Communities 17. 1 . 92 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 1 . Gross aids (ECU) : I  Spain 29,725 29,953 30,462 30,793 30,286  Portugal 36,776 37,006 37,512 37,843 37,349  Other Member States 18,346 18,576 19,082 19,413 18,919 2. Final aids : l (a) Seed harvested and processed in : \ I  Federal Republic of Germany I (DM) 43,19 43,73 44,92 45,70 44,54  Netherlands (Fl) 48,66 49,27 50,62 51,49 50,18  BLEU (Bfrs/Lfrs) 890,81 901,98 926,55 942,62 918,64  France (FF) 144,85 146,67 150,66 153,28 149,38  Denmark (Dkr) 164,75 166,81 171,35 174,33 169,89  Ireland ( £ Irl) 16,122 16,324 16,769 17,060 16,626  United Kingdom ( £) 14,254 14,436 14,843 15,107 14,698  Italy (Lit) 32 316 32 721 33 612 34195 33 325  Greece (Dr) 4 372,05 4 384,14 4 466,99 4 506,15 4 362,86  Portugal (Esc) 7 758,40 7 806,75 7 907,59 7 968,77 7 869,75 (b) Seed harvested in Spain and processed : \ \ I  in Spain (Pta) 4 505,98 4 540,54 4 616,92 4 666,01 4 590,80  in another Member State (Pta) 4 553,98 4 588,76 4 664,75 4 713,86 4 640,48 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 DM 2,037760 2,036300 2,035140 2,033980 2,033980 2,030750 Fl 2,297220 2,296020 2,294780 2,293570 2,293570 2,290010 Bfrs/Lfrs 41,965600 41,936100 41,911300 41,884300 41,884300 41,807400 FF 6,951610 6,950230 6,948740 ' 6,947190 6,947190 6,940830 Dkr 7,934060 7,929140 7,925810 7,922710 7,922710 7,916470 £Irl 0,766625 0,765792 0,764942 0,764039 0,764039 0,756721 £ 0,714770 0,714847 0,715046 0,715162 0,715162 0,715791 Lit 1 539,40 1 541,88 1 543,91 1 546,12 1 546,12 1 553,88 Dr 235,27900 239,00600 241,80300 244,40700 244,40700 251,25300 Esc 177,84600 178,44400 178,94700 179,41900 179,41900 180,40200 Pta 129,61700 129,85900 130,06200 130,30900 130,30900 131,02900